Case 2:20-cv-00872 Document 1-2 Filed 06/08/20 Page 1 of 21



                        EXHIBIT B

                  U.S. Patent No. 6,651,063




                    ORIGINAL COMPLAINT
              Case 2:20-cv-00872 Document 1-2 Filed 06/08/20 Page 2 of 21

                                                                                                         Illlll llllllll Ill lllll lllll lllll lllll lllll 111111111111111111111111111111111
                                                                                                                                                US006651063Bl

       (12)   United States Patent                                                                                (10)     Patent No.:     US 6,651,063 Bl
              Vorobiev                                                                                            (45)     Date of Patent:     Nov. 18, 2003


       (54)    DATA ORGANIZATION AND MANAGEMENT                                                                                            OTHER PUBLICATIONS
               SYSTEM AND METHOD
                                                                                                              "Outlook 2000 Tour," describing Microsoft Outlook 2000®
       (76)    Inventor:         Andrei G. Vorobiev, 639 S. Jackson                                           program. Microsoft Outlook is understood to be on sale
                                 St., Hinsdale, IL (US) 60531                                                 since 1997. Printed from http://www.microsoft.com/office/
                                                                                                              outlook/organize.htm.
       ( * ) Notice:             Subject to any disclaimer, the term of this                                  * cited by examiner
                                 patent is extended or adjusted under 35
                                 U.S.C. 154(b) by 0 days.                                                    Primary Examiner----Kim Vu
                                                                                                             Assistant Examiner---Cam-Y T Truong
       (21)    Appl. No.: 09/493,911                                                                         (74) Attorney, Agent, or Firm-Marshall, Gerstein & Borun
                                                                                                             LLP
       (22)    Filed:            Jan.28,2000
                                                                                                              (57)                                   ABSTRACT
       (51)    Int. Cl.7 . ... ... .. ... ... ... ... .. ... ... ... ... ... .. ... ... .. G06F 17/30
               U.S. Cl. ................................. 707/10; 707/3; 707/9;                               An information storage and management system pre-
       (52)
                                                                                                 707/1        categorizes information in generic categories to which the
                                                                                                              information generally pertains, to facilitate organization of
       (58)    Field of Search .............................. 707/1, 3, 10, 9;
                                                                                                              information with little or no effort on the part of the
                                                                                            705/14, 26
                                                                                                              recipient. Providers send information to user data reposito-
                                       References Cited                                                       ries associated with unique user destination addresses within
       (56)
                                                                                                              the system. Identifiers associated with the information allow
                            U.S. PATENT DOCUMENTS                                                             the recipient to easily assess the nature of the information
                                                                                                              and conduct further processing of the information if desired.
              5,491,820     A           2/1996      Belove et al.
              5,559,957     A           9/1996      Balk
                                                                                                              At least one of the identifiers associated with the information
              5,604,490     A           2/1997      Blakley, III et al.                                       is a category identifier, used to place the information in a
              5,675,507     A          10/1997      Bobo, II                                                  location within the user data repository reserved for infor-
              5,798,693     A           8/1998      Engellenner                                               mation in that given identified category. One of the ways in
              5,870,549     A           2/1999      Bobo, II                                                  which the recipient can further process the information is to
              5,964,835     A          10/1999      Fowler et al.                                             place the information in a custom location according to a
              5,979,757     A          11/1999      Tracy et al.                                              custom category location within the user data repository.
              5,995,943     A          11/1999      Bull et al.                                               Such custom categorization can further be communicated to
              6,000,000     A          12/1999      Hawkins et al.                                            the provider or to a data processing station so that subse-
              6,052,667     A      *    4/2000      Walker et al. ................ 705/15
              6,055,519     A      *    4/2000      Kennedy et al. .............. 705/80
                                                                                                              quent information from the same provider to the same
              6,108,639     A      *    8/2000      Walker et al. ................ 705/26                     recipient is automatically placed in the custom category
              6,249,805     Bl     *    6/2001      Fleming, III ................ 709/206                     location within the user data repository.
              6,308,203     Bl     *   10/2001      Itabashi et al. ............. 709/217
              6,393,423     Bl     *    5/2002      Goedken et al. .............. 707/10                                                5 Claims, 6 Drawing Sheets

                                                                                                     410
                                                                                                                                               414




                                                                                                                        MODEL ABC

                                                                                                                STATIC INFORMATION (MANUAL,
                                                                                                                MAINTENANCE SCHEDULE,
                                                                                                                RECEIPT,DMVREGISTRATION
                                                                                                                FORMS, WARRANTY, ETC.)
                                                                                                                DYNAMIC INFORMATION
                                                                                                                {UPDATES, SERVICE CALLS,
                                                                                                                ETC.)
                                                                                                                CATEGORY IDENTIFIER
                                                                                                                (AUTOMOBILES)
                                                                                                                PROVIDER IDENTIFIER (NAME OF
                                                                                                                DEALERSHIP, ADDRESS, PHONE
                                                                                                                E-MAtl,WEBSITE. ETC.)




DataCloud Technologies, LLC                                                                                                                                                       Page | B-1
           Case 2:20-cv-00872 Document 1-2 Filed 06/08/20 Page 3 of 21



       U.S. Patent            Nov. 18, 2003     Sheet 1 of 6                      US 6,651,063 Bl




                                                  10

                                              RECIPIENT                         PROVIDER
                                               EVENT 1
                                                                       INFORMATION PACK


                                                                        STATIC
                                               EVENT 2                  INFORMATION
                                                                        DYNAMIC
                                                                        INFORMATION
                                              REPOSITORY
                                                                        CATEGORY
                                                                        IDENTIFIER
           38                                                           PROVIDER IDENTIFIER
                                              DIRECT TO
                                               CUSTOM                             ,, ,,,, , .... ........... ....
                                              CATEGORY                       ,,                                     ....
                                                                   ,...-'' PROCESSING'-.. ........
                                                               f '-.....         STATION                   ,,...-"
                                                               :
           36
           34
                                              AUTHORIZE
                                                               .
                                                               I
                                                               I
                                                                        .................................~
                                                                                       ......................              '
                                                                                                                           30
                                                               I   '--~~~r-~~--'
                                                               I
                                                               I
                                                               I      42
                                                               I
                                                               I
                                                               I
                                                               I
                                                               I
                                                               I
                                                                     MANUFACTURER OR
                                                               I
                                                               I
                                                                    SUPPLIER TO PROVIDER
                                                               I                (OPTIONAL)
                                                               I
                                                               I
                                                               I




DataCloud Technologies, LLC                                                                                                     Page | B-2
           Case 2:20-cv-00872 Document 1-2 Filed 06/08/20 Page 4 of 21



       U.S. Patent            Nov. 18, 2003           Sheet 2 of 6                 US 6,651,063 Bl




                                                    110
                                           r-----------------------------------
                                           1   r-----------------------------,
                                                I          ---------1                     114   I
                                     -~~"'-----"-~.....___,                                     I

                                           PHYSICIAN               PROVIDER = PHARMACY          :
                                       PRESCRIBE MEDICINE                                       1
                                                                                                I
                                                                           PRESCRIBED           1

                                                                            DRUG ABC

                                                                     120                 118

                                                                  INFORMATION PACK FOR
                                                                        DRUG ABC
             USER DATA REPOSITORY
                    138                                            STATIC INFORMATION
                                                                - FROM PHARMACIST
                                                                (DOSAGE, REFILL, DATE, ETC.)
                                                                - FROM MANUFACTURER
                                          ACCESS UDR            (CONTRAINDICATIONS,
                                                                INSTRUCTIONS, EXPIRATION,
                                                                ETC.}
                                                                - FROM PHYSICIAN
                                           AUTHORIZE,           (OPTIONAL)
                                            PLACE IN               DYNAMIC INFORMATION
                  FIREWALL/ FILTER          CUSTOM              - FROM PHARMACIST
                                            FOLDER              (REORDERING, COMPATIBILITY
                  QUARANTINE AREA                               ANALYSIS, ETC.)
                                                                - FROM MANUFACTURER
                                                                (RESEARCH, RECALLS, ETC.)
                                                                - FROM PHYSICIAN
                                                                (OPTIONAL)
                                                    126            CATEGORY IDENTIFIER
                                                     124           (MEDICAL)
                                                                   PROVIDER IDENTIFIER
                                                                   (NAME, ADDRESS, PHONE,
                                                                   E-MAIL,WEBSITE, ETC.)


                                                                                                       I
                     144                                                                               I
                                                                                                       I
                                                               MANUFACTURER OF DRUG ABC                I
                                                                                                       I
                                                               PROVIDES STATIC AND DYNAMIC             I
                                                               INFORMATION FOR MEDICINE                I
                                                                                                    _ _J
                                                               THAT IS SOLD TO PHARMACY.

                                          Fig. 2




DataCloud Technologies, LLC                                                                                Page | B-3
           Case 2:20-cv-00872 Document 1-2 Filed 06/08/20 Page 5 of 21



       U.S. Patent                Nov. 18, 2003              Sheet 3 of 6                 US 6,651,063 Bl




                                                           210
                                         212                     214a
                                                       =
                                            RECIPIENT VISITOR




                                                  PROVIDE


                                                  ACCESS
                                                   UDR


                                                                        INFORMATION PACK,
                    r------,-----.,...--+11-t-•1CREATE CUSTOM           PRODUCTS
                                                     FOLDERS               INFORMATION PACK,
               CUSTOM          CUSTOM
                                                  COMMUNICATE
                CATEG           CATEG                                       PRODU:::_CT~A'-!----220A
                                                                         ("-::,.....:::::::__ _ _ _ _~n
                                                 TO INFORMATION
              SUPPLIERS VENDORS                                                STATIC INFORMATION
                                                   PROVIDERS
              240 ~-1;;;;;;;;;..._.__,.-J                                      (FEATURES AND BENEFITS,
             FIREWALL/ FILTER                                                  PRICE LIST, ETC.)
                                                                               DYNAMIC INFORMATION
             QUARANTINE AREA                                                   (UPDATES, INTERACTIVE
                                                                               PRODUCT CONFIGURING,
                   NEW GENERIC                                                 MODELING, SOLUTIONS ETC.
                                                                               CATEGORY IDENTIFIER (2001
                                                                               TRADE SHOW)
                                                                               PROVIDER IDENTIFIER {NAME
                                                                               OF BUSINESS, ADDRESS,
                                                                               PHONE, E-MAIL,WEBSITE,
                                                                               ETC.)
                                                      214b ---ur-----------,
                                                      220c     PROVIDER"" SECOND EXHIBITOR
                                                      222c              218c
                                                                                         PRODUCTC
                                                                        NFORMATION PACK, PRODUCT C
                                                                         STATIC INFORMATION
                                                                         DYNAMIC INFORMATION
                                                                         CATEGORY IDENTIFIER
                                                                         PROVIDER IDENTIFIER
                                                       224b      ----t======================-i
                                                 Fig. 3




DataCloud Technologies, LLC                                                                                Page | B-4
           Case 2:20-cv-00872 Document 1-2 Filed 06/08/20 Page 6 of 21



       U.S. Patent             Nov. 18, 2003       Sheet 4 of 6                US 6,651,063 Bl




                                                310


                                           RECIPIENT=                   SUPPLIER=
                                                                 CD PLAYER MANUFACTURER




                       .-----t-tt--....., CREATE CUSTOM
                                            FOLDERS,
                                         COMMUNICATE            INFORMATION PACK FOR CD
                                           BACK TOCO
                                             PLAYER
                                         MANUFACTURER           STATIC INFORMATION
                                                                (TECHNICAL FEATURES,
                                                                DOCUMENTATION,
                                                                INSTALLATION, CONSUMER
                                                                DOCUMENTATION, FINANCIAL
              QUARANTINEAREA                                    ARRANGEMENTS,
               CATEGORY CAR                                     WHOLESALE PRICE. USER
               MUSIC                                            MANUAL, WARRANTY, ETC.)
               ELECTRONICS                                      DYNAMIC INFORMATION
                                                                (ORDERING, SHIPPING,
                                                                ACCOUNT BALANCE, SALES
                                                                PROGRAMS, ENGINEERING
                                                                SOLUTIONS, ETC.)
                                                                CATEGORY IDENTIFIER (CAR
                                                                MUSIC ELECTRONICS)
                                                                PROVIDER IDENTIFIER
                                                                (SUPPLIER OF CD PLAYERS,
                                                                NAME OF BUSINESS,
                                                                ADDRESS, CONTACT
                                                          324   INFORMATION, ETC.)




                                           Fig.4




DataCloud Technologies, LLC                                                                Page | B-5
           Case 2:20-cv-00872 Document 1-2 Filed 06/08/20 Page 7 of 21



       U.S. Patent             Nov. 18, 2003             Sheet 5 of 6                        US 6,651,063 Bl




                                                   410


                                      RECIPIENT=                         PROVIDER =CAR DEALER
                                      CUSTOMER


                                       PURCHASE
                                      AUTOMOBILE
                                                                           528         DEALER USER
                                                                                     DATA REPOSITORY
                                                                          540x
                                                                                     CUSTOM
                                                                         14------1   CATEG "MY
                                                                                     MODEL ABC"
               USER DATA          CREATE CUSTOM
               REPOSITORY                                          418
                                      FOLDER,
             PRIVATE AREA          COMMUNICATE                           INFORMATION PACK FOR
                 CUSTOM           TO INFORMATION                              MODEL ABC
                CATEGORY            PROVIDERS
               •MY WHEELS"                                           STATIC INFORMATION (MANUAL,
                                                                     MAINTENANCE SCHEDULE,
                                                                     RECEIPT,OMVREGISTRATION
             FIREWAL I FilTER - - -
                                                                     FORMS, WARRANTY, ETC.)
                     NE AREA                                         DYNAMIC INFORMATION
                                                                     (UPOATES, SERVICE CALLS,
                                                                     ETC.}
                CATEGORY                       425-.............     CATEGORY IDENTIFIER
               AUTOMOBILES                                           (AUTOMOBILES)
                                                                     PROVIDER IDENTIFIER (NAME OF
                                                                     DEALERSHIP, ADDRESS, PHONE
                                               424                   E-MAIL.WEBSITE, ETC.)


                                               312
                                                                             PROVIDER= CAR
                                                                             MANUFACTURER




                       444


                                           Fig. 5




DataCloud Technologies, LLC                                                                            Page | B-6
           Case 2:20-cv-00872 Document 1-2 Filed 06/08/20 Page 8 of 21



       U.S. Patent               Nov. 18, 2003         Sheet 6 of 6                US 6,651,063 Bl




                                                       610
                                                             612          614
                                                 RECIPIENT=              PROVIDER =APPLIANCE
                                                 CUSTOMER                        VENDOR

                                                  PURCHASE,
                                                                                 "SMART
                                                 PROVIOEUDA
                                                                                APPLIANCE"

                                              ACCESS USER DATA
                                                 REPOSITORY




                                                                         INFORMATION PACK FOR
                                                                   620     •sMART APPLIANCE"
                                                                         STATIC INFORMATION
                                                                         (MANUAL, WARRANTY,
              CUSTOM CATEGORY                                            RECEIPT, ETC.)
                 "MY SMART                                               DYNAMIC INFORMATION
                  APPLIANCE"                                             (READ INSTRUMENTS,
                                                                         CONTROL APPLIANCE,
                                               COMMUNICATE               PERFORM TESTS,
             FIREWALL I FILTER                 WITH APPLIANCE            PROVIDE UPDATES,
                                                  VENDOR                 SCHEDULE
                     TINE AREA                                           MAINTENANCE, R~PAIRS, ·
                                               ,-------.1525             ETC.)
                                                AUTHORIZE
                                                                         CATEGORY IDENTIFIER
                                                 APPLIANCE
                  CATEG                                                  (HOME APPLIANCES)
                                                 VENDOR TO
                 •HOME                                                   PROVIDER IDENTIFIER
                                                  CONTROL
              APPLIANCE"                                                 (NAME OF BUSINESS,
                                                  ·sMART
                                                                   624   SHORT SUMMARY OF
                                                 APPLIANCE"
                                                                         INFORMATION PACK
                                                                         ADDRESS, PHONE,
                                                                         E-MAIL,WEBSITE, ETC.)

                                        644




                                              Fig. 6




DataCloud Technologies, LLC                                                                        Page | B-7
             Case 2:20-cv-00872 Document 1-2 Filed 06/08/20 Page 9 of 21



                                                            US 6,651,063 Bl
                                     1                                                                   2
          DATA ORGANIZATION AND MANAGEMENT                                              OBJECTS OF THE INVENTION
                  SYSTEM AND METHOD                                           It is an object of the present invention to provide an
                                                                           information organization system and method wherein little
                                                                           or no effort is required on the part of a recipient of infor-
                              BACKGROUND
                                                                        5 mation in order to store and manage the information in an
          1. Field of the Invention                                        organized fashion. It is a further object of the present
          This invention relates generally to the organization of data     invention for the information organization system and
       and, more specifically, to a computerized system and method         method to have information already categorized, or already
       allowing providers of information to send information to            designated for association with a particular category, at the
                                                                        10
       potentially interested parties in a manner wherein the infor-       time the information is provided to the recipient.
       mation is automatically organized by category for the inter-           It is a further object of the present invention for the
       ested parties, wherein the potentially interested parties selec-    information organization system and method to provide a
       tively have some level of control over the placement of the         means for the provider of information to have, in some
       data, and establishing a communication link between pro-            instances, at least some level of continued access to the
                                                                        15
       viders and recipients for their mutual benefit.                     information provided to the user so that the provider of
          2. Description of the Prior Art                                  information can update the information as may be necessary.
          The proliferation of information and communication                  Another object of the present invention is to create a
       methods in the technological society in which we live has           single program by which all information desired to be
       made it increasingly difficult for businesses and consumers 20 electronically stored or accessed by users can be maintained
       to collect and organize information. Most businesses, as well       and updated to simplify operations and processes.
       as most households, whether inhabited by a single individual           An additional object of the invention is for the informa-
       or an entire family, are constantly inundated with, and some        tion organization system and method to include, after a
       even overwhelmed by, information taking various forms,              recipient receives information from a particular provider,
       such as product and service guides and updates, 25 means to instruct the system to facilitate proper designation
       solicitations, mail (U.S., electronic, and voice), and the like.    of further information from the same provider in a fashion
       Businesses and consumers habitually store information in            desirable to the recipient. Another object of the present
       places that are not easily accessible, discard information for      invention is to include a means within the system to process
       which they do not have a present use but almost always will         a refusal of delivery of information by an intended recipient,
       have a later use, fail to transmit information to potentially 30 and optionally notifying the provider of information in the
       interested third parties, or simply misplace information            event a recipient refuses delivery of the information. The
       which cannot easily be reacquired. For example, warranty            manner in which these and other objects of the invention are
       information or product manuals may be a very low priority           achieved will become clear through the following Summary
       to a retailer interested in a quick sale or to a consumer who       of the Invention, the Drawings, and the Detailed Description
       first purchases and installs a new electronic item such as a 35 of the Preferred Embodiments.
       stereo, television, video cassette recorder, DVD player,                          SUMMARY OF THE INVENTION
       photocopier, telephone, or computer system. However, sev-
                                                                              The present invention places the burden on the provider of
       eral days, weeks, or even years later, if the product has been
                                                                           the information to specify the category to which the infor-
       updated, recalled, or malfunctions, or if questions arise as to
                                                                           mation corresponds, so that when the information is pro-
       its usage or compatibility, the warranty information or 40
                                                                           vided to the recipient, the information is automatically
       product manuals can become extremely useful.
                                                                           delivered to a proper location within the recipient's or user's
       Unfortunately, many individuals lack a reliable, easy-to-use,
                                                                           personal information storage and retrieval area, or "User
       centralized information storage system to keep track of such
                                                                           Data Repository." In this disclosure, the words "data" and
       information.
                                                                           "information" are considered synonymous and interchange-
          The storage systems many rely upon to keep track of 45 able. "Recipient" and "User" are also used interchangeably.
       product and service information today generally are                 For purposes of this disclosure of the invention, the follow-
       obsolete, cumbersome, decentralized and otherwise ineffi-
                                                                           ing definitions are considered useful:
       cient. For example, a filing cabinet or storage drawer,
                                                                              User Data Repository-Personal information storage and
       figureheads in every home and business, require categori-
                                                                                 retrieval area, in which information is stored in a
       zation and re-categorization, are highly dependent on the 50
                                                                                 compartmentalized or categorized format, allowing the
       accuracy of individuals' placement of the information in the
                                                                                 user to easily identify, retrieve, and otherwise manage
       correct file, and provide no convenient way for transmission
                                                                                 the information stored in locations corresponding to the
       of updates or communications. Also, most computer soft-
                                                                                 various categories therein.
       ware systems that provide for the electronic storage of
                                                                              Portal-A collection of User Data Repositories for all
       information are frequently cumbersome to initialize, requir- 55
       ing the user to create the separate categories of information,            Users.
       and, further, to place the information in the proper category,         Provider-Any provider of information, such as a seller
       and decentralized, requiring the user to maintain several                 or distributor of goods or services (e.g., retailer,
       separate computer programs for the maintenance of relevant                pharmacist, vendor, supplier, or a physician).
       information. Moreover, most often it is the case that infor- 60        Manufacturer-A source or producer of information
       mation desired to be stored is not provided to individuals in             about a particular product.
       digital form, but, rather, in paper, card, or booklet form.            Quarantine Area-An area in or associated with a User
       Some sophisticated users may resort to existing scanning                  Data Repository, in which information is first received
       technology to convert their important documents into digital              by the recipient before passing through a Firewall/
       form for storage purposes, but they still must create their 65            Filter.
       own categories of information and place the information into           Firewall/Filter-A barrier that separates the Quarantine
       the proper categories.                                                    Area from a preferably secure or private area of the




DataCloud Technologies, LLC                                                                                                       Page | B-8
            Case 2:20-cv-00872 Document 1-2 Filed 06/08/20 Page 10 of 21



                                                           US 6,651,063 Bl
                                     3                                                                  4
             User Data Repository in which information is stored          location already reserved for information in the category to
             and managed.                                                 which the information from the Provider relates, as desig-
          Network-A communications system allowing the trans-             nated by the Provider using the categorization means. Thus,
             mission of information between Providers and                 the Recipient advantageously need not make any effort in
             Recipients, e.g., the Internet.                            5 categorizing the information or placing the information in an
          Recipient (or User)-A person (or other entity) that             appropriate category.
             receives information from various Providers.                    It is recognized, however, that the user may prefer to place
                                                                          the information in additional or alternate categories to the
          Reverse Communication Link (or "Feedback")-The
                                                                          category initially identified by the Provider. Thus, the
             transmission of information or data back from a Recipi-
                                                                       10 present invention allows the user to reassign the information
             ent's User Data Repository to a Provider.
                                                                          to a different category, or copy the information for storage in
          User Destination Address-A protocol, code, or other             one or more additional categories.
             identifier uniquely associated with each individual             Desirably, the system permits the Recipient to refuse to
             Recipient, which is utilized by the Provider for sending     allow information from a particular provider through that
             information to the intended Recipients via the Network. 15 Recipient's Firewall/Filter, and simply leave the information
          Dynamic Information-Information that a Provider or              in the Recipient's Quarantine Area, or alternatively, instruct
             Manufacturer can revise or manipulate subsequent to          the system to discard or delete the information. At the
             delivery to Recipients.                                      Recipient's option, the system can be configured so that an
          Static Information-Information that, to protect the inter-      instruction to the system to discard or delete information
             ests of the Recipients, cannot be revised or manipulated 20 from a particular Provider is preserved by the system, and
             by a Provider or Manufacturer after it is sent to Recipi-    the system prevents all future information from that Provider
             ents.                                                        from even reaching the Recipient's Quarantine Area. In this
          In the system and method of the present invention, a            manner, the Recipient does not receive any further informa-
             Recipient communicates his or her User Destination           tion from that Provider whose information has been refused.
             Address to the Provider. Using this User Destination 25 This configuration is preferably reversible, so that the
             Address, the Provider sends information to the Recipi-       Recipient can later elect to again be able to receive infor-
             ent's User Data Repository via the Network. The              mation from that Provider.
             information is encoded, labeled, or tagged by the               The present invention may also utilize Feedback means,
             Provider, via an identification means, with a Provider       if desired by the Recipient, to relay back to the Provider
             Identifier that can list such information about the pro- 30 specifics as to the reassignment or additional categorization
             vider as, for example, its name, type of business, street    of information performed by the Recipient, so that subse-
             address, phone number, e-mail address or website, and        quent information sent to the same Recipient using the same
             the date of a transaction between the Provider and           User Destination Address will be properly categorized in the
             Recipient, as well as a brief summary of the provided        Recipient's User Data Repository according to the Recipi-
             information. This Provider Identifier allows the Recipi- 35 ent's customized categorization system. Advantageously, by
             ent to quickly assess the identity of the Provider and/or    relaying back to the Provider, via Feedback means, such
             the nature of the information.                               specifics as to any reassignment or additional categorization
          The information is additionally encoded, labeled, or            performed by the Recipient, the Provider can reliably
       tagged, via a categorization means, as relating to a particular    supplement the information originally sent to the Recipient
       category. The information, carrying both the identifier and 40 if necessary, and the recipient can be assured that all copies
       the category coding, is transmitted via the Network to a User      of the Information stored in the private or secure area of his
       Data Repository associated with the Recipient's User Des-          or her User Data Repository are updated with the appropri-
       tination Address. Preferably, when the information is first        ate supplement.
       received at the User Data Repository, it is stored in the             More preferably, the system of the present invention can
       Quarantine Area.                                                45 be configured so that the specifics as to the reassignment or
          Using the Provider Identifier, the Recipient can then           additional categorization of information performed by the
       decide whether to allow the information through the                Recipient pertaining to information from each particular
       Firewall/Filter to a Private Area of the Recipient's User Data     Provider is relayed to a data storage and processing unit
       Repository, to discard the information, or to keep it in the       within the system, but remote from the Providers. Most
       Quarantine Area. The Quarantine Area has locations to store 50 preferably, this data storage and processing unit is associated
       information corresponding to a generic set of categories.          directly with the Recipient's Firewall/Filter. In this manner,
       While the Private Area is preferably initially provided with       all subsequent information transmitted from the Providers
       locations to store information corresponding to the same           can still be properly categorized in each Recipients' User
       generic categories, the system of the present invention            Data Repository according to the individual Recipient's
       allows the User to modify the categorization of information 55 customized categorization system, by first passing through
       in the Private Area, and create custom categories in the           the data storage and processing unit. Advantageously, the
       Private Area, as is explained in greater detail below.             information is correctly categorized in each Recipient's User
          The user can allow the information through the Firewall/        Data Repository without informing the Provider as to any
       Filter by an appropriate authorization means, such as click-       information as to the Recipients' further processing of the
       ing a mouse button, using a keyboard to type an answer to 60 information, and without the Provider having to update its
       a query on a computer screen, e.g., "Allow? YES or NO", or         own records for each Recipient to whom it sends informa-
       by using a telephone keypad. Other computer input devices          tion.
       may be used to authorize the information through the                  It is recognized that one possible form of the information
       Firewall/Filter, such as speech recognition devices. These         provided to the Recipient may be a link to, for example, a
       authorization means are by way of example only.                 65 specific page or area of an Internet website, with or without
          When the information is placed in the User Data                 interactive features, controlled by the Provider or by a
       Repository, the information is automatically placed in a           Manufacturer. This is one example of Dynamic Information




DataCloud Technologies, LLC                                                                                                      Page | B-9
            Case 2:20-cv-00872 Document 1-2 Filed 06/08/20 Page 11 of 21



                                                           US 6,651,063 Bl
                                     5                                                                  6
       a Provider or Manufacturer may furnish to Recipients. In            Address, having the User Destination Address encoded onto
       this manner, the storage requirements for each Recipient's          a bar code that is placed on a card carried by the Recipient
       User Data Repository are relatively small and the Provider          12 and read by the Provider's computer using a bar code
       or Manufacturer is able to update information for all Recipi-       reader as an input device, having the User Destination
       ents by simply updating the website within its own control, 5 Address encoded directly into the magnetic strip of the
       rather than having to notify each Recipient of a particular         Recipient's credit card or debit card, so that the User
       update.                                                             Destination Address is automatically communicated to the
          Alternatively, the information may more desirably be             Provider's computer at the time of purchase, having the User
       Static Information-that is, to protect the interests of the         Destination Address be the same as the Recipient's unique
                                                                           credit card number so that it can be transmitted during
       recipients, the information can be delivered to the Recipi- 10
                                                                           telephone or on-line purchases, portable computers inter-
       ent's User Data Repository in a manner which prevents later
                                                                           linked with other computers (as described in U.S. Pat. No.
       revision by the Provider or Manufacturer, i.e. so as to
                                                                           6,000,000) or by transmitting the User Destination Address
       preserve the original text of the information. If further
                                                                           via wireless means, such as via a personal organizer, por-
       desired, such Static Information may be accompanied by a
                                                                           table computer, or portable telephone carried by the Recipi-
       link for the Recipients to locate Dynamic Information from 15
                                                                           ent 12 with the capability of remotely transmitting data, such
       the Provider or Manufacturer, such as updates or supple-
                                                                           as by radio waves, analog or digital cellular means, or
       ments.
                                                                           infrared light, to a reader associated with the Provider's
                  DESCRIPTION OF THE DRAWINGS                              computer. These various means of communicating the User
                                                                           Destination Address to the Provider 14 are intended to be
                                                                        20
          FIG. 1 is a schematic diagram of possible configurations         exemplary, and not exclusive.
       of a preferred embodiment of the data organization and                 Referring to FIG. 1, the system 10 utilizes a Network 16,
       management system of the present invention;                         such as the Internet, for communicating information from
          FIG. 2 is a schematic diagram of an example of the system        the Provider to the Recipient. The User Destination Address
       and method of the present invention demonstrating its use in 25 may be an e-mail address, or some other identifier uniquely
       the organization and management of prescription drug infor-         associated with the particular Recipient.
       mation from a drug manufacturer, a physician, and a phar-              The Provider 14 sends information to the desired Recipi-
       macy;                                                               ent's User Destination Address in an Information Pack 18,
          FIG. 3 is a schematic diagram of an example of the system        consisting of Static Information 20 and/or Dynamic Infor-
       and method of the present invention demonstrating its use in 30 mation 22, a First Identifier 24, also called a Provider
       the organization and management of information about                Identifier 24, used to identify the Provider 14 of the infor-
       various products from multiple exhibitors at a trade show;          mation contained in the Information Pack 18, and a Category
          FIG. 4 is a schematic diagram of an example of the system        Identifier 26 used to identify a generic category to which the
       and method of the present invention demonstrating its use in        information contained in the Information Pack 18 pertains.
       a business-to-business application, for the organization and     35 The  system also includes address means for the Provider 14
       management of information about various models of com-              to connect or associate the desired User Destination Address
       pact disk players supplied to an automobile manufacturer;           with the Information Pack 18. The system further includes
                                                                           means for the Provider 14 to associate the Provider Identifier
          FIG. 5 is a schematic diagram of an example of the system        24 with the Information Pack 18. Alternatively the system
       and method of the present invention demonstrating its use as        may include means for automatically associating the Pro-
       a hybrid of a business-to-business application and a con- 40 vider Identifier 24 with any Information Pack 18 coming
       sumer application, for the organization and management of           from a given Provider 14, such as recognition means that
       information about an automobile supplied by the automobile          allows the system to recognize each Provider 14, and in
       manufacturer and the car dealer; and                                response to any Provider 14 sending an Information Pack 18,
          FIG. 6 is a schematic diagram of an example of the system
                                                                        45 the recognition means associates the appropriate Provider
       and method of the present invention demonstrating its use           Identifier 24 with the Information Pack 18.
       for the organization and management of information relating            At some point before, during, or after passing through the
       to the remote control of externally controllable home appli-        Network 16, with these various alternate configurations
       ances.                                                              being represented by broken lines in FIG. 1, the Information
                                                                        50 Pack 18 preferably passes first through a Processing Station
                   DETAILED DESCRIPTION OF THE                             30, where any or all of the User Destination Address,
                      PREFERRED EMBODIMENTS                                Provider Identifier 24, and the Category Identifier 26 asso-
          In a preferred embodiment of the information storage and         ciated with the Information Pack 18 can be analyzed.
       management system 10 of the present invention, a Recipient             The Information Pack 18 is delivered to the intended
       12, such as a customer (which customer can be either 55 Recipient's User Data Repository 28 by reading the User
       private, or commercial), of a retailer, distributor, wholesaler,    Destination Address associated with the Information Pack
       dealer, or manufacturer, or a patient of a physician, supplies      18, and delivering the Information Pack 18 to the appropri-
       a Provider 14 with the Recipient's User Destination Address         ate User Data Repository 28 associated with that particular
       via some communication means. The User Destination                  User Destination Address. Such reading of the User Desti-
       Address can be provided at any mutually convenient time, 60 nation Address can be performed at the Processing Station
       such as at the time of purchase, or upon check-in, or at any        30, which preferably has its own data storage means and
       other time as may become the standard accepted practice or          data processing means for analyzing the User Destination
       custom in a particular setting. The means of communicating          Address associated with any given Information Pack 18 and
       the User Destination Address to the Provider 14 can take            matching it to the proper corresponding User Data Reposi-
       various forms, including the Recipient 12 simply orally 65 tory 28.
       telling the Provider 14 his or her User Destination Address,           In addition to reading the User Destination Address, the
       e-mailing the Provider 14 his or her User Destination               present invention advantageously includes means for read-




DataCloud Technologies, LLC                                                                                                    Page | B-10
            Case 2:20-cv-00872 Document 1-2 Filed 06/08/20 Page 12 of 21



                                                           US 6,651,063 Bl
                                     7                                                                  8
       ing the Category Identifier 26 associated with a given             will establish a block, preventing all future Information
       Information Pack 18, and for automatically placing at least        Packs 18 from being sent by that Provider 14 to that
       the Static Information 20 and/or Dynamic Information 22            Recipient 12, until the Recipient 12 sends instructions to
       stored inside the Information Pack 18 in a location of the         remove the block. One manner in which such a block could
       User Data Repository 28 that is reserved for information in 5 operate is as follows: Upon delivery of a given Information
       the category to which the Static Information 20 and/or             Pack 18 from a given Provider 14 to the User Data Reposi-
       Dynamic Information 22 pertains, as identified by the Cat-         tory of a particular Recipient 12, the Recipient 12 has an
       egory Identifier 26.                                               opportunity to review at least minimal descriptive informa-
          Preferably, there are a plurality of generic categories,        tion about the Information Pack 18 to facilitate the Recipient
       namely "Category D", "Category E", ... , "Category n", 10 12 in deciding whether to allow or refuse the Information
       used in the system of the present invention. Locations 32 in       Pack 18.
       each Recipient's User Data Repository 28 are initially                The Provider Identifier 24 associated with the Information
       reserved for each of these generic categories. Alternatively,      Pack 18 may be sufficient, but the Recipient 12 may, if
       to save to accommodate future generic categories, to avoid         desired, also be permitted to review additional information
       the need for Recipients to look in multiple empty categories 15 associated with the Information Pack 18, such as the Cat-
       for information, and for other considerations that are under-      egory Identifier 26. Additional identifiers (not shown), such
       stood by those of ordinary skill in the art, the system can be     as a short title, may be placed in the Information Pack 18 by
                                                                          the Provider to further assist the Recipient 12 in readily
       configured to only create a location 32 in a given Recipient's
                                                                          determining the nature of the substantive information
       User Data Repository 28 for a particular category, "Category
                                                                          included in the Information Pack 18. In the event the
       E" for example, when an Information Pack 18 is first 20
                                                                          Recipient 12 refuses to accept the Information Pack 18, the
       delivered to that User Data Repository 28 with information         Information Pack 18 is deleted or removed from the Recipi-
       pertaining to that category. In other words, once an Infor-        ent's User Data Repository.
       mation Pack 18 is delivered to that User Data Repository 28           If the system is configured to block the Recipient from
       with a Category Identifier 26 indicating "Category E", a           receiving any future Information Packs from a Provider 14
       location 32£ is created within the User Data Repository 28 25 upon the Recipient's refusal of an Information Pack 18 from
       for information pertaining to "Category E".                        that Provider, such refusal is echoed back, with the Provider
          When an Information Pack 18 is received in the User Data        Identifier 24, either to the Provider (for example via a
       Repository 28, the Information is preferably in a Quarantine       reverse communication link 44, discussed in greater detail
       Area 34 of the User Data Repository 28. It is recognized that      below) or more preferably, to a data storage and processing
       the Information Pack 18 may be placed in the appropriate 30 location remote from the Provider, such as the Processing
       location within the User Data Repository 28 corresponding          Station 30. If the location to which the refusal is echoed is
       to the Category Identifier 26 either when the Information          remote from the Recipient's User Data Repository 28, then
       Pack 18 is first delivered to the User Data Repository 28, or      the Recipient's User Destination Address is also echoed
       alternatively, after the Recipient 12 has authorized the           back with the refusal and the Provider Identifier 24. Thus,
       information to pass through the Firewall/Filter 36. Recipient 35 such a Processing Station 30 could centrally store refusal
       12 preferably has the ability to further process the informa-      information for all Recipients as to all Providers.
       tion stored in the Information Pack 18. First, the Recipient          Alternatively, the refusal information can be stored
       21 has the ability to analyze the Provider Identifier 24 and       locally for each Recipient, such as in an Analyze Informa-
       decide whether the Information Pack 18 should be accepted          tion step 31, where a record is stored of refusals of any
       or refused.                                                     40 Providers in association with each Recipient's User Data
          Another example of the Recipient's ability to further           Repository, and an Authorize Passage step 33 can allow an
       process the information stored in the Information Pack 18 is       Information Pack 33 into the User Data Repository 28, or
       the ability to forward the Information Pack 18, or portions        even through the Firewall/Filter 36, in accordance with the
       of the information stored therein, to the User Destination         Recipient's instructions (it is recognized that the Analyze
       Addresses of other Recipients. For example, a purchaser of 45 Information step 31 and Authorize Passage step 33 can occur
       a gift may receive in his or her User Data Repository 28 an        in the Processing Station 30). This would eliminate the need
       Information Pack 18 from a Provider 14 which is a retailer         for sending the User Destination Address back from the User
       that sold him or her the gift, the Information Pack 18             Data Repository, and lowers risk that a memory loss at the
       including warranty information about the gift. Although that       Processing Station 30 would detrimentally globally effect
       purchaser is a Recipient 12, the person for whom the gift was 50 the future operation of the system.
       purchased should have the warranty information. Thus, the             Regardless of where the refusal information is stored, i.e.
       system of the present invention advantageously allows the          whether in association with the Provider, in association with
       purchaser to forward the Information Pack 18 to the User           the Recipient's User Data Repository, at the Processing
       Data Repository 28 associated with a User Destination              Station 30, or somewhere in between, a block can then be
       Address of the person for whom he or she purchased the gift. 55 established. Upon any subsequent attempt by the Provider
       Alternatively, it is recognized that the Recipient 12 could        14 to send an Information Pack 18 to that Recipient 12 using
       e-mail the Information Pack 18, or at least some contents          the Recipient's User Destination Address, an authorization
       thereof (such as Dynamic Information 22 and Provider               means analyzes the Provider Identifier 24 and/or the User
       Identifier 24 only, so that the Recipient does not see static      Destination Address associated with the Information Pack
       information 20 that would include the price of the gift) to the 60 18 to determine whether any information from that Provider
       person to whom the gift is given.                                  14 has previously been refused by that Recipient 12, and if
          Turning back to the first processing means available to a       so, the Information Pack 18 is prevented from being deliv-
       Recipient 12, a refusal to allow the Information Pack 18 is        ered to the Recipient's User Data Repository 28. Preferably,
       either sent to the Provider, or more preferably, to the            the Recipient should have the ability to instruct the system
       Processing Station 30. The system can be configured so that 65 to remove the block from a particular Provider, if desired.
       a refusal by a particular intended Recipient 12 to allow a            In the event the Recipient 12 does not refuse to accept the
       single Information Pack 18 from a particular Provider 14           Information Pack 18, the Recipient 21 may selectively allow




DataCloud Technologies, LLC                                                                                                   Page | B-11
            Case 2:20-cv-00872 Document 1-2 Filed 06/08/20 Page 13 of 21



                                                          US 6,651,063 Bl
                                     9                                                                10
       the Information Pack 18, or any portion of the information           One form of information within an Information Pack 18
       in the Information Pack 18, to pass through the Firewall/         can be a link to an Internet address. The Provider then has
       Filter 36, into a Private Area 38 of the Recipient's User Data    the ability to modify or update the content of information
       Repository 28. The Private Area 38 can be protected by            that may be of importance to its Recipients without having
       conventional protection means, such as passwords or 5 to send each Recipient the entire information. In this sense,
       encryption, to avoid tampering with any information con-          the information provided to each Recipient is considered
       tained therein. Advanced data processing features permit the      Dynamic Information 22, even though the actual link or
       Recipient 12 to further manipulate the placement of the           Internet address does not change, because the Provider has
       information in the Information Pack 18, if desired. For           the ability to manipulate the content of the information being
       example, once the Information Pack 18 is allowed through
                                                                      10 provided to the Recipient.
       the Firewall/Filter 36, the Recipient may re-assign the              In the inventor's preferred embodiment, all Providers
       Information Pack 18 to a different generic category, or to a      would be registered with a centralized authority, agency, or
       custom category. It is recognized that the custom categori-       company before having the ability to utilize the system to
       zation may also take place in the Quarantine Area 34.
                                                                         send information to intended Recipients. This centralized
          A plurality of custom category locations 40 in the Recipi-     overseer would prevent abuses, and the registration require-
       ent's User Data Repository 28 are reserved for each of the 15
                                                                         ment would advantageously provide some level of quality
       custom categories, namely "Custom Category X", "Custom
                                                                         assurance to Recipients 12. The registration process can be
       Category Y", ... , "Custom Category m'". If desired, these
       custom categories could be further broken down by sub-            straightforward, and could be performed at any time prior to
       categories (not shown). As with the locations 32, the system      sending of an Information Pack 18. However, depending on
       can be configured to only create a custom location 40 in a 20 the manner in which the User Destination Address is com-
       given Recipient's User Data Repository 28 for a particular        municated by the Recipient 12 to the Provider 14, it may
       custom category, "Category Y" for example, when an Infor-         take some time to equip the Provider 14 with means to read
       mation Pack 18 is reassigned by the Recipient 12 to a new         the User Destination Address, as well as with means to
       custom category, i.e. when a Recipient first reassigns an         create an Information Pack 18 (such as loading appropriate
       Information Pack 18 to "Custom Category Y", a custom 25 software on the Provider's computer system). In a preferred
       location 40y is created within the User Data Repository 28        embodiment, when the Information Pack 18 passes through
       for information pertaining to "Custom Category Y".                the Processing Station 30 prior to delivery to any User Data
          The present invention advantageously allows for the            Repository 28, the Processing Station verifies that the Pro-
       Recipient's custom categorization of the Information Pack         vider 14 is an authorized, properly registered provider, and
       18 to be communicated, with the User Destination Address, 30 verifies that the Information Pack 18 is properly formatted in
       either by Feedback means to the Provider 14, or by echo           accordance with the parameters of the system.
       means to the Processing Station 30. If the custom catego-            It is recognized that it will often be desirable to send
       rization is communicated by echo means to the Processing          information to Users that is not generated by the Providers
       Station 30, then in addition to the Recipient's custom            14, such as retailers or service providers, but rather, is
       categorization and User Destination Address, the Provider 35 generated by, for example, the original source of the goods
       Identifier is also sent to the Processing Station 30. The user    such as a Manufacturer 42 of a television or automobile.
       12 preferably accesses his or her User Data Repository 28         Thus, the First Identifier 24 may identify a Manufacturer 42
       via a network 16, such as the Internet or an intranet, and        or other source of information as opposed to, or in addition
       preferably an authorization step 29 must be satisfied before      to, the Provider 14, or one or more additional or alternate
       the user 12 can access the contents of the User Data 40 identifiers (not shown) may be associated with the Informa-
       Repository 28.                                                    tion Pack 18 to identify these alternate sources of informa-
          All subsequent Information Packs 18 from the same              tion.
       Provider 14 to that Recipient 12 can then advantageously be          An advantageous feature of the system and method of the
       automatically delivered directly to the proper custom             present invention is the reverse communication link 44,
       category, by scanning the Information Pack 18 to determine 45 which can lead back to the Provider 14, or even to alternate
       whether the intended recipient has created custom catego-         sources of information. Instead of requiring the Recipient 12
       rization for an Information Pack 18 from that Provider 14 on      to generate his or her own Information Pack 18, and send it
       a previous occasion, and if so, modifying the Category            to a User Destination Address associated with a given
       Identifier 24 or adding an additional Custom Category             Provider 14, the system and method preferably automati-
       Identifier (not shown) to the Information Pack 18 before 50 cally establishes a reverse communication link 44 once the
       placement into the Recipient's User Destination Repository        Information Pack 18 is delivered to the User Data Reposi-
       28, to instruct the system as to where the Information Pack       tory 28. The reverse communication link 44 can be used for
       18 is to be automatically placed in the User Data Repository      such purposes as confirming receipt of the Information Pack
       28. Just as with the block discussed above, the custom            18, requesting additional information of the provider, send-
       categorization of a given Information Pack 18 can instead 55 ing details to the provider concerning a block or a custom
       echo a Custom Category Identifier and the Provider Identi-        category 40 assigned to the Information Pack 18, or sending
       fier 24 to a storage and processing area closely associated       periodic updates to the Provider 14 concerning the products
       with the User Data Repository, so that the User Destination       purchased by the recipient 12, to name just a few. Another
       Address need not be communicated to the Provider 14 or the        advantageous use of the reverse communication link 44 is to
       Processing Station 30.                                         60 automatically communicate back to the provider 14 certain
          The custom locations 40 may be located in the Private          information residing in, or accessible from, the recipient's
       Area 38 of the Recipient's User Data Repository 28, or in an      User Data Repository 28, which can be used to provide
       area of the User Data Repository 28 not protected by the          better service, improved quality, or continued maintenance
       Firewall/Filter 36. While the Quarantine Area 34, Firewall/       to the recipient. This is sometimes referred to in the art as
       Filter 36, and Private Area 38 are considered to be desirable 65 "pull" technology, whereas the sending of information to
       features, they are not necessary in all embodiments of the        recipients is sometimes referred to in the art as "push"
       inventive system and method.                                      technology. If desired by the Recipient 12, the system and




DataCloud Technologies, LLC                                                                                                   Page | B-12
            Case 2:20-cv-00872 Document 1-2 Filed 06/08/20 Page 14 of 21



                                                          US 6,651,063 Bl
                                    11                                                                12
       method of the present invention can be configured so that             At the time of purchase, the customer 112 provides the
       some or all the static information 20 associated with all prior    pharmacy 114 with the customer's user destination address,
       information packs 18 stored in a given category location 32        which may be encoded on the magnetic strip of the custom-
       within the Quarantine Area 34 of the Recipient's User Data         er's credit card, or provided on the customer's health insur-
       Repository 28 may be communicated via the reverse com- 5 ance card provided to the pharmacy. Notably, if the physi-
       munication link 44 back to the Provider 14.                        cian 113 also has the ability to send information to the
                                                                          pharmacy 114 through the system, the prescription itself
           Preferably, an authorized provider 14 has access only to
                                                                          may be transmitted in the form of an Information Pack 118
       one specific custom category location 32 within the Quar-
                                                                          from the physician 113 to the pharmacy 114, with certain
       antine Area 34 of the User Data Repository 28 in a push            Static Information 120 already associated with the Informa-
       information scenario. While it is recognized that it may be 10 tion Pack 118 provided to the pharmacy 114, and the
       desirable in certain applications to grant a provider 14 access    patient's user destination address could even already be
       to one or more locations 40 in the Private Area 38, it is          associated with the Information Pack 118 sent by the phy-
       generally preferable that if a user authorizes a provider to       sician 113 to the pharmacy 114.
       pull information from a certain location within the User Data
                                                                             The Information Pack 118 generated by the pharmacy 114
       Repository 28, then the information to be communicated to 15
                                                                          could therefore be a combination of separate Information
       the provider is already located in, or first moved to, the
                                                                          Packs received from the physician and from the drug manu-
       Quarantine Area 34.
                                                                          facturer. This type of situation, in which multiple providers
           The benefits and manner of operation of the system and         contribute to a single Information Pack, is described in more
       method of the present invention are demonstrated in greater
                                                                       20 detail in Example 3. Various other possibilities are also
       detail in the following examples. In each of the examples,         recognized, such as the drug manufacturer sending infor-
       corresponding elements and steps are enumerated with cor-          mation packs to physicians instead of pharmacists, and the
       responding reference numbers, increased by a factor of             physicians in turn provide the Information Pack to the
       one-hundred.                                                       pharmacist with the prescription for forwarding to the
                                EXAMPLE 1                              25 patient, or alternatively, the physician can forward the
                                                                          information pack directly to the patient.
           Turning to FIG. 2, the system and method of the present           When the pharmacy 114 transmits the Information Pack
       invention works well in the dissemination and control of           118 to the user destination address, the Information Pack 118
       information concerning prescription drugs. The manufac-            travels over a network such as the Internet 116. The Infor-
       turer 142 of a particular drug, say "Drug ABC", provides 30 mation Pack 118 is analyzed at a processing station 130 to
       information about the drug to a pharmacy 114 at or near the        determine whether the Information Pack 118 is authorized
       time of a purchase by that pharmacy 114 of some quantity           by reviewing the Provider Identifier 124 and the user des-
       of Drug ABC. It is recognized that there may be intermediate       tination address to which the Information Pack 118 is being
       steps between the manufacturer 142 and the pharmacy 114,           sent. The Category Identifier 126 "Medical" can also be
       but for simplification of the example, it is assumed that the 35 analyzed by the processing station 130, so that when the
       drugs are sold directly by the manufacturer to the pharmacy        Information Pack 118 is placed in the User Data Repository
       for sale to the general public, in a manner consistent with        128 associated with the customer's user destination address,
       laws governing dispensing of pharmaceuticals.                      the Information Pack 118 is placed in a particular location
          The pharmacy 114 generates an Information Pack 118              132£ of the User Data Repository reserved for medical
       containing Static Information 120, such as the name of the 40 information.
       medication, expiration dates, and size of the tablets, and            As shown in FIG. 2, the Information Pack 118 is first
       Dynamic Information 122 from the manufacturer 142 about            delivered to a Quarantine Area 132 of the User Data Reposi-
       the drug, such as contraindications (i.e., drug compatibility),    tory 128, from which the customer 112 can, upon accessing
       warnings concerning activities that should be avoided after        his or her user data repository 128, further process the
       taking the medication, and instructions for storage of the 45 Information Pack 118 by, for example, allowing the Infor-
       drugs. The Information Pack 118 may also have a Provider           mation Pack 118 to pass through a Firewall/Filter 136 of the
       Identifier 124 indicating the name of the pharmacy 114 and,        User Data Repository. If desired, the customer 112 can
       if desired, the name of the manufacturer 142 of the drug, as       create a custom category location 1402 in his or her Private
       well as generic Category Identifier 126, such as "Medical".        Area 138 of the User Data Repository 128 for the Informa-
       It is recognized that the Information Pack 118 could instead 50 tion Pack 118, such as "My Medicine". This can be particu-
       have originated at the manufacturer 142, with the pharmacy         larly advantageous for families who may share a single User
       114 having the ability to supplement or modify the Infor-          Destination Address, but can still have custom categories
       mation Pack 118 with its own information.                          140 of information for particular family members.
          When the pharmacy 114 fills a prescription provided by a           Advantageously, the system 110 can be configured such
       physician 113, the physician's name, dosage instructions, 55 that the placement of an Information Pack 118 in a Custom
       and refill allowances may be added by the pharmacy as              Category location 1402 sends a signal to the processing
       further Static Information to the Information Pack 118.            station 130 to direct further Information Packs to that same
       Preferably, the pharmacist's software concerning                   Custom Category location 1402 , as opposed to a generic
       prescriptions, dosages, and the like is integrated with the        category location 132. It is recognized that the Provider
       means for generating or modifying the Information Pack 60 Identifier 124 may be insufficient for the system to auto-
       118, such that the information provided in the physician's         matically accurately determine into which custom category
       prescription can be automatically stored in the Information        location a new Information Pack from the same pharmacy
       Pack 118 as Static Information 120 automatically while the         114 should be placed. For example, while a first Information
       pharmacist fills the prescription and makes the appropriate        Pack 118 from the pharmacy 114 may be placed in Custom
       labels for the pill bottles. The Information Pack 118 is also 65 Category location 1402 "My Medicine", a subsequent Infor-
       provided with a generic Category Identifier 126, such as           mation Pack from the pharmacy 114 may be intended for
       "Medical."                                                         another household family member who shares the same user




DataCloud Technologies, LLC                                                                                                   Page | B-13
            Case 2:20-cv-00872 Document 1-2 Filed 06/08/20 Page 15 of 21



                                                           US 6,651,063 Bl
                                    13                                                                 14
       destination address. This problem can be overcome by using            Upon visiting an exhibitor, namely First Exhibitor 214a,
       multiple data fields to decide whether an Information Pack         at a trade show, the visitor 212 may request information
       is to be directed to a Custom Category, such as an Original        about one or more particular products on display at that
       Provider Identifier (not shown) which could identify the           exhibitor's booth, say Products Aand B. The visitor 212 can
       physician 113, and another Provider Identifier 124 which 5 communicate his or her user destination address by any
       would identify the pharmacy 114, assuming none of the              appropriate manner, such as having the user destination
       family members share both the same physicians and phar-            address encoded on a bar code on the visitor badge 213 and
       macies.                                                            providing the First Exhibitor 214a with the opportunity to
          One of the advantageous components of the system 110 is         scan the user destination address encoded on the visitor
       the option to configure the system so that the successful 10 badge 215 using a bar code reader. The First Exhibitor 214a
       delivery of an Information Pack 118 to a customer's User           can generate an Information Pack 218A, 218B for each of the
       Data Repository 128 results in a reverse communication link        products in which the visitor 212 expresses an interest, e.g.
       144 back to the pharmacy 114. As shown in FIG. 2, the              Product A and Product B.
       reverse communication link 144 may be directly from a                 The Information Packs 218A, 218s include Static Infor-
       category location 132£ within the user's quarantine area. As 15 mation 220A, 220s, such as a description of features and
       such, the system 110 can automatically, upon delivery of the       benefits of the product, a price list, and a name of the
       Information Pack 118 concerning Drug ABC, communicate              salesperson with whom the visitor may have spoken at the
       all, or at least authorized portions of, the contents of the       trade show. Dynamic Information 222A, 222s may also be
       customer's category location 132£ entitled "Medicine" back         provided, such as information regarding latest updates,
       to the pharmacy. Because people may change pharmacies 20 interactive product configurations, modeling, particular
       from time-to-time, it cannot always be assumed that the            solutions that may have been discussed to tailor the product
       pharmacy's computer system will have all the data concern-         to the needs of the visitor 212 or his or her company, and the
       ing a customer's prior prescriptions to accurately detect a        like. A Provider Identifier 224a is also placed in association
       drug incompatibility problem.                                      with each of the Information Packs 218A, 218s.
          Advantageously, the reverse communication link 144 can 25          The Information Packs are transmitted to the User Data
       facilitate the automatic transmission of static information        Repository 228 associated with the Visitor's User Destina-
       120 such as the names and dosages of all medicines already         tion Address provided on the visitor badge 215 by means of
       prescribed to the customer 112 (provided all other prescribed      a network such as the Internet 216. When the Information
       medications the customer 112 is taking were also similarly         Packs 218A, 218s are delivered to the User Data Repository
       accompanied by information packs previously delivered to 30 228 associated with the Visitor's User Destination Address,
       the customer's custom category location 132£ of his or her         a processing station 230 reviews the Category Identifier 226
       User Data Repository 128, even if purchased from different         and places the Information Packs 218A 218s in a correspond-
       pharmacies). This static information can be used to screen         ing location 232 within the Quarantin~ Area 234 of the User
       for contraindications, i.e. to verify drug compatibility for the   Data Repository 228.
       particular patient, and if any incompatibilities are found, the 35
                                                                             The Category Identifier 226 relates to a generic category,
       customer can be notified by the pharmacy. Depending on the
                                                                          e.g. an industry to which Products A and B relate. It is
       speed of the system 110, such verification and, if necessary,
                                                                          recognized that at the trade show, all exhibitors can be
       notification of drug incompatibility can take place even
                                                                          instructed to provide a common category identifier in asso-
       before the customer 112 leaves the pharmacy 114.
                                                                          ciation with any information packs sent by any of the
          Preferably, this reverse communication link 144 would 40 exhibitors based on contacts initiated at the trade show. In
       only send information back to the pharmacy 114 from                this manner, the processing station 230 associated with each
       category locations 132 in the Quarantine Area 134 of the           visitor's User Data Repository 228 can be configured such
       User Data Repository 128, to protect the privacy of the            that, even if a corresponding location 232 did not already
       customer 112, unless otherwise instructed by the customer          exist in the User Data Repository 228, upon the delivery of
       112. The customer 112 in certain instances may prefer that 45 a first Information Pack 218A from any of the exhibitors, a
       the system 110 be configured such that the reverse commu-          new generic category location 232 is created in the visitor's
       nication link 144 sends information back to the pharmacy           Quarantine Area 234. The existence of the same Category
       114 from one or more Custom Category locations 140 in the          Identifier 226 in any subsequent information packs sent from
       Private Area 138, instead of from the category locations           any exhibitors at the trade show to the User Data Repository
       132£ in the Quarantine Area 134, such as if medications for 50 228 of the same Visitor 212 result in those information
       different family members are placed in different custom            packs, if authorized by the visitor 212, being automatically
       category locations 140.                                            placed in the same category location 232.
                                EXAMPLE 2                                    Advantageously, the visitor 212 can preferably access his
          Another example demonstrating the advantages of the 55 or her User Data Repository 228 remotely, via the Internet
       present invention is shown in FIG. 3. When business people         216, so he or she can create any desired custom category
       attend trade shows, they are often inundated with such             locations 240 in the Private Area 238 of his or her User Data
       information as business cards and literature about the exhibi-     Repository 228 without even leaving the trade show.
       tors and products displayed at the show. By the time the              Further, the same visitor 212 may request product infor-
       visitors return home, they may have lost the information, or 60 mation from a Second Exhibitor 214b at the same trade
       simply forgotten which products were presented by particu-         show. In order for the Second Exhibitor 214b to provide an
       lar exhibitors. As shown in FIG. 3, the system and method          Information Pack 218c about its Product C, the Second
       of the present invention facilitate an orderly, organized way      Exhibitor 214b reads the User Destination Address from the
       to provide information to the visitor 212, with the benefits of    visitor badge 215 of the visitor 212 in the same manner as
       reduced paper, and reliable storage so that the visitor 212 can 65 the First Exhibitor 214m e.g. using a bar code reader. The
       later locate the information in his or her own User Data           Second Exhibitor 214b generates an Information Pack 218c
       Repository 228.                                                    for Product C, which contains appropriate Static Information




DataCloud Technologies, LLC                                                                                                   Page | B-14
            Case 2:20-cv-00872 Document 1-2 Filed 06/08/20 Page 16 of 21



                                                            US 6,651,063 Bl
                                    15                                                                   16
       220c, Dynamic Information 222c, a Category Identifier 226            use by the Car Manufacturer 312, as well as consumer
       and a Provider Identifier 224b.                                      documentation, warranty information, and user manual on
          The Information Pack 218c is transmitted to the same              the Model 1 CD player, and the like. The Dynamic Infor-
       User Destination Address 228 of the visitor 212 by the               mation 322A could include ordering, shipping, account
       Internet, and the processing station 230 reviews certain of        5 balance, sales programs, and engineering solutions
                                                                            information, and could be in the form of a link to the CD
       the items associated with the Information Pack 218c, such as
                                                                            manufacturer's website, featuring advertising or promotions
       the Provider Identifier 224b to see if it is an authorized
                                                                            directed toward eventual purchasers of cars in which the
       provider, and the Category Identifier 226. So long as there          Model 1 CD players are installed, and recall information
       is not a block preventing information from the Second                concerning the Model 1 CD player.
       Exhibitor 214b from entering the visitor's User Data Reposi-      10
                                                                               Relevant portions of the Static Information 320A and
       tory 228 (and it is recognized that a similar authorization          Dynamic Information 322A of the CD manufacturer would
       procedure can occur for the Information Packs 218A, 218s             later be fully integrated with Static Information 420 and
       from the First Exhibitor 214a), the Information Pack 218c is         Dynamic Information 422 (see FIG. 5) of the manufacturer
       placed in the appropriate location 232 in the Quarantine             312, such that when a purchaser 412 of the model ABC
       Area 234 of the User Data Repository 228.                         15
                                                                            automobile follows a dynamic information link provided in
          As explained above, the visitor 212 can have access to his        an Information Pack 418 relating to a purchased model ABC
       or her own user data repository 228 through various means,           automobile, he or she will be able to see a link specifically
       such as the Internet 216. A verification means 229 may be            to content, e.g. troubleshooting tips or reminders as to how
       provided in order for the user to gain authorization to access       to utilize features of the CD player, provided by the manu-
                                                                         20
       his or her user data repository, such as password identifica-        facturer of the Model 1 CD player, since the CD player is an
       tion. Once the visitor 212 gains access to his or her user data      integral component of the model ABC automobile.
       repository 228, he or she can perform various tasks with the            Furthermore, the car manufacturer 312 has an option to
       Information Packs 218A, 218s, 218 0 such as authorize one            communicate, via a reverse communication link 344, to the
       or more of them to pass through a firewall/filter 236 to a
                                                                         25 car stereo manufacturer 314 that a Model 1 CD player is
       Private Area 238 of the user data repository 228, and                being installed into the model ABC automobile. The system
       forward copies of the Information Packs 218A, 218s, 218c             310 is preferably configured such that this communication,
       to user data repositories of others, such as co-workers.             i.e. by the car manufacturer 312 placing the Information
          Another important function the visitor 212 can perform is         Pack 318A for the Model 1 CD player in a custom category
       creating one or more custom categories 240 for one or more        30 location 340x of the manufacturer's User Data Repository
       of the Information Packs 218A, 218s, 218c- The visitor 212           reserved for information concerning the "automobile model
       can create a custom category location 240x entitled "Sup-            ABC," for example. The new custom category location 340x
       pliers" for all the Information Packs 218A, 218s, received           of the Information Pack is communicated back to the
       from any of the exhibitors at the trade show who deal in, for        car-stereo vendor utilizing the reverse communication link
       example, components or parts in which the Visitor 212             35 344.
       expresses an interest, and another custom category location             This communication allows the car stereo manufacturer
       240y entitled "Vendors" for other Information Packs 218              314 to know in how many models of automobiles this car
       received from exhibitors who deal in, for example, raw               manufacturer installs a "Model l" CD player. The car stereo
       materials in which the Visitor 212 expresses an interest.            manufacturer 314 even has the option, if desired, to tailor
          The system 210 can advantageously be configured to send        40 supplements to the Information Pack 318A for the Model 1
       a signal upon the placement in the custom category location          CD player for each model of automobile where it is
       240 of any of the Information Packs 218A, 218s, 218c to the          installed, and the system 310 can be configured such that, by
       Processing Station 230, so that all subsequent information           means of specific Category Identifiers 326, such
       packs from those same providers, namely First Exhibitor              supplements, if authorized by the car manufacturer 312,
       214a or Second Exhibitor 214b, will automatically be autho-       45 would automatically be delivered to the appropriate custom
       rized to pass through the Firewall/Filter 236 of the User Data       category locations 340 for the respective car models to
       Repository 228, and be placed in the appropriate custom              which the supplements relate.
       category location 240.                                                  In short, the system 310 has the capability to treat the car
                                                                            manufacturer 312 as any other Recipient, with the car
                                EXAMPLE 3
                                                                         50 manufacturer's own User Destination Address and associ-
          As shown in FIGS. 4 and 5, the systems 310, 410 can be            ated User Data Repository, for the purpose of receiving
       effectively used with business-to-business transactions, and         business-to-business Information Packs 318 from its ven-
       can be integrated with business-to-customer transactions, for        dors 314. Further, as shown in FIG. 5, the system 410, which
       seamless distribution of reliably organized information              can be fully integrated with the system 310, has the ability
       among suppliers, manufacturers, retailers, and customers. 55 to treat the manufacturer 312 as a Provider of Information
       Turning first to FIG. 4, a car stereo supplier 314 sells to a car    Packs to other Recipients, including the dealer.
       manufacturer 312 three models of CD players (Model 1,                   In the dealer-to-customer transaction, a customer 412 who
       Model 2, and Model 3).                                               has a valid User Destination Address buys an automobile
          Suppose the car manufacturer 312 elects to install a              model ABC from a car dealer 414. Sometime during this
       "Model l" CD player as a standard feature in an automobile 60 purchase, the customer 412 provides his or her User Desti-
       model ABC. The car stereo supplier 314 prepares an Infor-            nation Address, which is encoded on the magnetic strip of
       mation Pack 318A for the Model 1 CD player and incorpo-              his or her credit card, to the dealer 414. The dealer's point
       rates information (Static Information 320A and Dynamic               of sale and computer system preferably detects the User
       Information 322A) for the Model 1 CD player into that                Destination Address while swiping the card through a credit
       Information Pack 318A. The Static Information 320A could 65 card reader. Preferably, the dealer 414 is registered with a
       include technical features, documentation, installation              registrar or overseer of the system 410, and complies with
       instructions, financial arrangements, and wholesale price for        the accepted protocol of the system 410.




DataCloud Technologies, LLC                                                                                                      Page | B-15
            Case 2:20-cv-00872 Document 1-2 Filed 06/08/20 Page 17 of 21



                                                           US 6,651,063 Bl
                                    17                                                                  18
          Sometime before this car purchasing transaction, the               Upon purchase of an automobile, the dealer's computer
       dealer 414 received an Information Pack 418 from the               system automatically sends the modified or newly generated
       manufacturer for each model of automobiles that is sold in         Information Pack 418 to the purchaser's User Data Reposi-
       the dealership. These same Information Packs 418 are then          tory 428, using the purchaser's User Destination Address. A
       manipulated by the dealer (as is explained in greater detail 5 Processing Station 430 analyzes the Provider Identifier 424
       below), or alternatively, new Information Packs may be             and, so long as there is not a block established by the
       generated by the dealer, before being sent to a User Data          purchaser 412 to prevent Information Packs from the dealer
       Repository 428 associated with the User Destination                414, the Processing Station 430 authorizes the Information
       Address of the Customer 412.                                       Pack 418 to be delivered Quarantine Area 434 of the User
          A majority the Static Information 420 and Dynamic 10 Data Repository 428, in a location 432 reserved for infor-
       Information 422 content of the Information Packs 418 is            mation corresponding to the appropriate category, namely
       provided by the car manufacturer, such as car manuals,             "automobiles," as provided by the Category Identifier 426.
       warranty information, maintenance schedules, vehicle                  If a Category Identifier 426 has not already been associ-
       owner registration forms, accessories catalogs, and the like.      ated with the Information Pack 418 provided by the dealer,
       A generic Category Identifier 426, such as "automobiles", is 15 then in the manner described above, the Processing Station
       appended to the Information Pack 418 by categorization             430 can be configured to recognize the dealer's name in the
       means performed either by the car manufacturer, or by a            Provider Identifier 424 and append an appropriate generic
       Processing Station 430 that recognizes the Provider Identi-        Category Identifier 426 to the Information Pack 418.
       fier 424 of the car manufacturer (or the car dealer) as               The next time that the purchaser 412 accesses his or her
       corresponding to the generic category "automobiles," and 20 User Data Repository 428 using the Internet 416 or some
       automatically appends the appropriate Category Identifier          other User Data Repository access means, a new message
       424 to the Information Pack 418.                                   associated with "automobile" category appears on the
          Additionally, the manufacturer 312 incorporates into the        screen, or is otherwise communicated to the purchaser. The
       Information Pack 418 portions of the Static Information            Provider Identifier 424 allows the User 412 to quickly
       320A and Dynamic Information 322A contents of Informa- 25 evaluate the Information Pack 418 and make a decision
       tion Packs 318A from the component vendors, such as the            about what to do with its contents. Options may include
       Model 1 CD Player, the tires, the cellular telephone, and so       assigning a custom category location 440x, such as "my new
       on. The Static Information 420 component is essentially a          wheels" for the Information Pack, forwarding the Informa-
       set documents that a customer 412 receives with a purchase         tion Pack 418 to another person's User Destination Address,
       of an automobile preferably only in an electronic format. 30 discarding the Information Pack 418, and establishing a
       The Dynamic Information 422 component is preferably a              block to prevent all future Information Packs from the
       web address link, also referred to herein as an information        particular provider 414. Of course, this list is not exclusive.
       link, to an Internet website where the manufacturer main-             The Processing Station 430 can receive a signal when
       tains and updates information relevant only for the specific       there is a placement by the purchaser 412 of an Information
       model of car, and as described above, can include integral 35 Pack 418 into a Customized Category, and thereafter append
       links to information from the car manufacturer's various           a Customized Category Identifier (not shown) to subsequent
       relevant vendors, such as from the car stereo manufacturer         Information Packs from the same dealer or provider, so that
       314.                                                               the Information Pack can be placed into the purchaser's User
          Considering now the manipulation of the Information             Data Repository 428 in the custom category location 440x
       Pack 418 in greater detail, the dealer 414 receives the 40 that purchaser has already customized as a preferred location
       Information Pack 418 for the ABC model of automobile               for all information packs from that particular Provider,
       from the car manufacturer 312 when the Information Pack            namely the dealer (for example, "my new wheels"). This
       418 is delivered to the dealer's User Data Repository 528.         advantageously allows the purchaser to passively locate all
       As indicated by broken lines of the drawing, some details of       subsequent maintenance records for that particular ABC
       the communication of the Information Pack 418 from the car 45 automobile in the customized location for the automobile.
       manufacturer 312 to the User Data Repository 528 of the car        Also, if the dealer wanted to send a reminder that the car is
       dealer 414 have been omitted for clarity, and to avoid             due for a maintenance visit, the dealer would simply send a
       repetition. The car dealer 414 creates a custom category           new Information Pack and the Processing Station would
       location 540X entitled "My ABC model" (for example) and            automatically place the reminder in the Customized Loca-
       either adds on to this Information Pack 418, or generates a 50 tion.
       new Information Pack 418 incorporating relevant Static                In this example, the purchaser creates a new folder "my
       Information 420 and Dynamic Information 422 from the               new wheels" in the private area, allows direct passage
       manufacturer and the dealership, such as services offered for      through the Firewall/Filter for any future Information Packs
       this particular model of the automobile, sales receipt, financ-    from this particular provider (dealer), and deposits the
       ing balance, DMV registration, and applied promotions.          55 Information Pack 18 into the new "my new wheels" loca-
          Advantageously, the dealer has an option, or at least the       tion. The placement of the Information Pack can advanta-
       capability, to communicate the custom category location            geously cause a signal to be sent, such as an e-mail message,
       540x back to the car manufacturer and allow the manufac-           announcing this action and containing the Custom Category
       turer and all other subsequent vendors to maintain relevant        Identifier of the new posted Information Pack 18. From the
       portions of the Information Pack 418. The dealer's name is 60 purchaser's perspective, all necessary and relevant to the
       preferably substituted into (or appended to) the Information       new information is available in that custom location and is
       Pack 418 as the Provider Identifier 424, in place of (or in        easily accessible. Additionally, the purchaser will have a
       addition to) the manufacturer's name, which was previously         direct communication link, via the reverse communication
       associated with the Information Pack 418 as the Provider           link 444, to the car dealer 414, as well as to the car
       Identifier when the manufacturer 312 sent the Information 65 manufacturer 312 and the car manufacturer's vendors 314.
       Pack 418 to the User Data Repository 528 associated with              From the perspective of the car manufacturer 312, this
       the dealer's User Destination Address.                             reverse communication link 444 provides a link with the




DataCloud Technologies, LLC                                                                                                    Page | B-16
            Case 2:20-cv-00872 Document 1-2 Filed 06/08/20 Page 18 of 21



                                                             US 6,651,063 Bl
                                     19                                                                      20
       owner of an ABC model purchased from the particular                      appliance 609, back to the Provider 614. This transmission
       dealer, and it is up to the purchaser to optionally disclose any         of data regarding the customer's smart appliance 609 allows
       additional information to the manufacturer. However,                     the Appliance Vendor 614 to easily assess performance of
       important information from the manufacturer 312, such as                 individual appliances, detect problems, and if need be,
       recall notices, can reliably reach an appropriate location 5             contact the customer 612 to schedule a convenient appoint-
       within the purchaser's User Data Repository 428.                         ment for repairs.
          If necessary, the recall notices can travel in Information               While the present invention has been disclosed with
       Packs sent first to the dealer, so that in case proper placement         respect to certain preferred embodiments and particular
       in Customized Locations in the purchaser's User Data                     examples, it is not intended to be limited thereto. It is
       Repository is based on the Provider Identifier, the recall 10            recognized that many variations and equivalents are
       notice will still come from the appropriate Provider and be              possible, and are intended to be within the scope of the
       assigned the correct Custom Category Identifier. Alternative             appended claims.
       means for assuring proper placement are within the scope of                 I claim:
       the present invention, such as appending multiple Provider                  1. A system for providing information to one or more
       Identifiers to a given Information Pack, so that subsequent 15           users, said system comprising:
       Information Packs from any one of the Providers will be                     means for each of said one or more users to provide to one
       recognized and placed in the same proper Custom Category                       or more information providers a user destination
       Location 440x.                                                                 address associated with at least one of said users;
                                                                                   categorizing means for each of said one or more infor-
                               EXAMPLE 4                                   20
                                                                                      mation providers to associate with information to be
          As demonstrated in FIG. 6, one format that the Static                       provided to said one or more users an identification of
       Information 620 and/or the Dynamic Information 622 can                         a category to which said information relates;
       take is that of executable computer files, for example diag-                means for said information provider to send said infor-
       nostic computer programs. A provider, such as an Appliance                     mation to at least one of a multiplicity of user data
                                                                           25
       Vendor 614 can, if desired by a Recipient 612, send diag-                      repositories, each of said user data repositories being
       nostic programs and maintenance programs for so-called                         associated with at least one of said users, and said
       "smart appliances" 609 as part of an Information Pack 618,                     means for sending information including utilizing said
       and using the Category Identifier 626, the diagnostic pro-                     user destination address to communicate said informa-
       grams can be sent automatically to locations of the Recipi-                    tion to the user data repository associated with at least
                                                                           30
       ent's User Data Repository 628 that correspond with that                       one of said users;
       category.                                                                   wherein said information is stored in an information pack
          The Information Pack 618 is preferably analyzed at a                        while being transmitted from said provider to one of
       processing station 630 remote from the User Data                               said multiplicity of user data repositories, further com-
       Repository, where certain authorization tasks may be per-           35
                                                                                      prising identification means for associating a provider
       formed. These authorization tasks may include verifying the                    identifier with said information pack prior to delivery
       format of the Information Pack 618, verifying the Appliance                    of said information pack to any of said multiplicity of
       Vendor 614 as being an authorized provider of information                      user data repositories;
       packs by analyzing the Provider Identifier 624 and compar-                  wherein after said information pack is received in said
       ing it to a list of authorized providers stored in a data storage   40         user data repository, an authorization means allows the
       portion of the Processing Station 630, and identifying the                     user to review said provider identifier associated with
       appropriate category to which the information in the Infor-                    the information pack and to selectively permit the
       mation Pack 618 relates by analyzing the Category Identifier                   information pack to remain in the user data repository
       626 to determine the proper Category location 632 in the                       or reject the information pack;
       Quarantine Area 634 of the User Data Repository 628 in              45      wherein in the event said user rejects said information
       which to place the Information Pack 618.                                       pack, said information pack is automatically removed
          In this example, it is envisioned that the Recipient's                      from the user data repository associated with said user;
       "smart appliance" 609 has an appliance control module 611,                  wherein upon said user rejecting said information pack
       which is in communication with the User Data Repository                        from said provider, a blocking means automatically
       628 by such communication means as the Internet 616, an             50         prevents further information packs from said provider
       intranet, or direct cable connection. The diagnostic programs                  from reaching the user data repository of said user;
       and maintenance programs can be sent to the User Data                       wherein said blocking means comprises, upon said user
       Repository 628 using the user destination address provided                     rejecting said information pack, communicating a
       at the time of purchase, communicate with the appliance                        rejection signal from said user data repository to a
       control module 611 by the communication means, and                  55         processing station between said provider and said mul-
       advantageously perform appropriate functions on the smart                      tiplicity of user data repositories, said processing sta-
       appliance 609 without any action on the part of the Recipient                  tion including a data storage means and a data process-
       612. Additional smart appliances (not shown) can commu-                        ing means, said data storage means storing provider
       nicate with the programs received in the User Data Reposi-                     identifiers for which rejection signals have been
       tory 628 in a similar manner, such that an entire household         60         received and further storing, together with each of said
       of appliances can be remotely diagnosed and maintained by                      provider identifiers for which rejection signals have
       a single appliance vendor 614.                                                 been received, each of the user destination addresses
          Advantageously, the reverse communication link 644 is                       associated with the user data repositories from which
       established upon delivery of the Information Pack 614 to the                   said rejection signals have been communicated, and
       User Data Repository 628. The reverse communication link            65         said processing means analyzing the provider identifier
       644 sends, for example, data from the diagnostic programs,                     and user destination address associated with each infor-
       or from the appliance control module 611 within the smart                      mation pack sent from said provider and comparing




DataCloud Technologies, LLC                                                                                                          Page | B-17
            Case 2:20-cv-00872 Document 1-2 Filed 06/08/20 Page 19 of 21



                                                           US 6,651,063 Bl
                                    21                                                                 22
            said provider identifier and said user destination                 ated with the user data repositories from which said
            address to the provider identifiers and the user desti-            rejection signals have been communicated, and said
            nation addresses stored in said storage means each time            data processing means analyzing the user destination
            said information pack is sent from said provider to one            address associated with each information pack sent
            of said multiplicity of user data repositories, and in the 5       from said provider and comparing said user destination
            event of a match of said provider identifier and user              address to each user destination addresses stored in said
            destination address associated with the information                storage means each time said information pack is sent
            pack and one of said provider identifiers and said user            from said provider to one of said multiplicity of user
            destination addresses stored together in said storage              data repositories, and in the event of a match of said
            means, preventing said information pack from being 10              user destination address associated with the informa-
            communicated to said user destination address associ-              tion pack and one of said user destination addresses
            ated with the information pack;                                    stored in said storage means, preventing said informa-
         means for determining with which category said infor-                 tion pack from being communicated to said user des-
            mation has been identified by said categorization                  tination address associated with the information pack;
            means; and                                                 15   means for determining with which category said infor-
         means for placing said information in a location within               mation has been identified by said categorization
            the user data repository of said user reserved for                 means; and
            information of the identified category, whereby said            means for placing said information in a location within
            information is automatically stored in said location               the user data repository of said user reserved for
            within the user data repository reserved for information 20        information of the identified category, whereby said
            of the identified category.                                        information is automatically stored in said location
         2. A system for providing information to one or more                  within the user data repository reserved for information
       users, said system comprising:                                          of the identified category.
         means for each of said one or more users to provide to one 25      3. A system for providing information to one or more
            or more information providers a user destination              users, said system comprising:
            address associated with at least one of said users;             means for each of said one or more users to provide to one
         categorizing means for each of said one or more infor-                or more information providers a user destination
            mation providers to associate with information to be               address associated with at least one of said users;
            provided to said one or more users an identification of 30      categorizing means for each of said one or more infor-
            a category to which said information relates;                      mation providers to associate with information to be
         means for said information provider to send said infor-               provided to said one or more users an identification of
            mation to at least one of a multiplicity of user data              a category to which said information relates;
            repositories, each of said user data repositories being         means for said information provider to send said infor-
            associated with at least one of said users, and said 35            mation to at least one of a multiplicity of user data
            means for sending information including utilizing said             repositories, each of said user data repositories being
            user destination address to communicate said informa-              associated with at least one of said users, and said
            tion to the user data repository associated with at least          means for sending information including utilizing said
            one of said users;                                                 user destination address to communicate said informa-
         wherein said information is stored in an information pack 40          tion to the user data repository associated with at least
            while being transmitted from said provider to one of               one of said users;
            said multiplicity of user data repositories, further com-       wherein said information is stored in an information pack
            prising identification means for associating a provider            while being transmitted from said provider to one of
            identifier with said information pack prior to delivery            said multiplicity of user data repositories, further com-
            of said information pack to any of said multiplicity of 45         prising identification means for associating a provider
            user data repositories;                                            identifier with said information pack prior to delivery
         wherein after said information pack is received in said               of said information pack to any of said multiplicity of
            user data repository, an authorization means allows the            user data repositories;
            user to review said provider identifier associated with         wherein after said information pack is received in said
            the information pack and to selectively permit the 50              user data repository, an authorization means allows the
            information pack to remain in the user data repository             user to review said provider identifier associated with
            or reject the information pack;                                    the information pack and to selectively permit the
         wherein in the event said user rejects said information               information pack to remain in the user data repository
            pack, said information pack is automatically removed 55            or reject the information pack;
            from the user data repository associated with said user;        wherein in the event said user rejects said information
         wherein upon said user rejecting said information pack                pack, said information pack is automatically removed
            from said provider, a blocking means automatically                 from the user data repository associated with said user;
            prevents further information packs from said provider           wherein upon said user rejecting said information pack
            from reaching the user data repository of said user;       60      from said provider, a blocking means automatically
         wherein said blocking means comprises, upon said user                 prevents further information packs from said provider
            rejecting said information pack, communicating a                   from reaching the user data repository of said user;
            rejection signal from said user data repository to a            wherein said blocking means comprises, upon said user
            processing station associated with said provider, said             rejecting said information pack, storing said provider
            processing station including a data storage means and 65           identifier in a storage means of a processing station
            a data processing means, said data storage means                   associated with said user destination address of the
            storing each of the user destination addresses associ-             user, said processing station further including a data




DataCloud Technologies, LLC                                                                                                   Page | B-18
            Case 2:20-cv-00872 Document 1-2 Filed 06/08/20 Page 20 of 21



                                                           US 6,651,063 Bl
                                    23                                                                    24
            processing means, said data storage means storing each                   analyzing the provider identifier of subsequent of
            of the provider identifiers associated with the informa-                 said information packs, comparing said provider
            tion packs which said user rejects, and prior to said                    identifier of said subsequent information packs with
            information pack being communicated to the user data                     said provider identifier stored in said storage means
            repository associated with said user destination            5            and in the event of a match between the provider
            address, said data processing means analyzing the                        identifier of one of said subsequent information
            provider identifier associated with each information                     packs and the provider identifier stored in said stor-
            pack received by the user destination address from said                  age means, placing said one of the subsequent infor-
            provider and comparing said provider identifier to each                  mation packs in said custom location.
            of the provider identifiers stored in said storage means,   10
                                                                               5. A method for providing information to one or more
            and in the event of a match of said provider identifier          users of a system comprising the steps of:
            associated with the information pack and one of said
            provider identifiers stored in said storage means, pre-            storing information to be provided in an information pack;
            venting said information pack from being communi-                  associating with said information pack at least a user
            cated to said user data repository associated with the      15        destination address associated with one of a multiplic-
            user destination address;                                             ity of user data repositories, each of said user data
         means for determining with which category said infor-                    repositories associated with at least one of said users,
            mation has been identified by said categorization                     and a category identifier;
            means; and                                                         associating with said information pack a provider identi-
         means for placing said information in a location within        20        fier;
            the user data repository of said user reserved for                 communicating said information pack by means of a
            information of the identified category, whereby said                  network to said user data repository associated with the
            information is automatically stored in said location                  user destination address;
            within the user data repository reserved for information           locating said information pack in a location of said user
            of the identified category.                                 25        data repository associated with the user destination
         4. A method for providing information to one or more                     address reserved for information corresponding to a
       users of a system comprising the steps of:                                 category to which said category identifier corresponds;
         storing information to be provided in an information pack;               and
         associating with said information pack at least a user         30
                                                                               further comprising, after said step of communicating the
            destination address associated with one of a multiplic-               information pack to said user data repository associated
            ity of user data repositories each of said user data                  with the user destination address, the steps of:
            repositories associated with at least one of said users               creating a custom location in said user data repository;
            and a category identifier;                                            placing said information pack in said custom location;
         associating with said information pack a provider identi-      35
                                                                                  associating a custom category identifier with said infor-
            fier;                                                                    mation pack;
                                                                                  sending a custom category signal to a processing sta-
         communicating said information pack by means of a                           tion associated with all of said multiplicity of user
            network to said user data repository associated with the                 data repositories including a data storage means and
            user destination address;                                                a data processing means, said data storage means
                                                                        40
         locating said information pack in a location of said user                   storing together said user destination address, said
            data repository associated with the user destination                     custom category identifier and said provider
            address reserved for information corresponding to a                      identifier, and said data processing means analyzing
            category to which said category identifier corresponds;                  the user destination address and provider identifier of
            and                                                                      subsequent of said information packs, comparing
                                                                        45
         further comprising, after said step of communicating the                    said user destination address and provider identifier
            information pack to said user data repository associated                 of said subsequent information packs with said pro-
            with the user destination address, the steps of:                         vider identifier and user destination address stored in
            creating a custom location in said user data repository;                 said storage means and in the event of a match
            placing said information pack in said custom location;      50
                                                                                     between both the provider identifier and user desti-
            associating a custom category identifier with said infor-                nation address of one of said subsequent information
               mation pack;                                                          packs and both the provider identifier and user
            sending a custom category signal to a processing sta-                    destination address stored in said storage means,
               tion uniquely associated with said user data reposi-                  placing said one of the subsequent information packs
               tory including a data storage means and a data           55
                                                                                     in said custom location of the user data repository
               processing means, said data storage means storing                     associated with said user destination address.
               together said custom category identifier and said
               provider identifier, and said data processing means                                  * * * * *




DataCloud Technologies, LLC                                                                                                       Page | B-19
           Case 2:20-cv-00872 Document 1-2 Filed 06/08/20 Page 21 of 21


                UNITED STATES PATENT AND TRADEMARK OFFICE
                      CERTIFICATE OF CORRECTION

 PATENT NO. : 6,651,063 B2                                                                         Page 1 of 1
 DATED       : November 18, 2003
 INVENTOR(S) : Andrei G. Vorobiev


        It is certified that error appears in the above-identified patent and that said Letters Patent is
        hereby corrected as shown below:



        Column 24,
        Line 15, replace "repositories" with -- repositories, --
        Line 17, replace "users" with -- users, --




                                                                     Signed and Sealed this

                                                               Third Day of February, 2004




                                                                               JONW.DUDAS
                                                       Acting Director of the United States Patent and Trademark Office




DataCloud Technologies, LLC                                                                                               Page | B-20
